Citation Nr: 1617004	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae, folliculitis, and tinea versicolor (a skin disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1975 to December 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO) that increased the rating for migraine headaches from 0 to 30 percent and continued a 10 percent rating for the skin disability.  In November 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The jurisdiction of the case has since been transferred to the Louisville, Kentucky VARO.  In February 2014, the case was remanded for further development.  

The matter of the rating for a skin disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

At no time under consideration are the Veteran's migraine headaches shown to have been manifested by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

A rating in excess of 30 percent for migraine headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code (Code) 8100 (2015).

\



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in February 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  During the November 2013 hearing, the undersigned identified the issues and suggested evidence that could be submitted to substantiate the claims.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In February 2014 the case was remanded, in part to secure pertinent private and VA treatment records.  February 2014 RO correspondence asked the Veteran to provide identifying information and the authorizations needed to secure pertinent private treatment records.  He has not identified any pertinent records that remain outstanding; accordingly, the Board assumes there are none.  March 2009 and March 2014 VA examinations were conducted in conjunction with this appeal, and the reports of those examinations describe the disabilities on appeal in sufficient detail to allow for application of the relevant rating criteria.  There is no evidence or allegation that his headaches have worsened since the most recent VA examination.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating a claim for an increased rating begins one year before the claim was filed.  As the instant claim for increase was received on January 28, 2009, the period for consideration is from January 28, 2008 to the present.

Migraine headaches are rated under Code 8100, which provides that a 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over the last several months; a higher (50 percent) rating (the maximum available schedular rating) is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

March 2009 VA records show the Veteran reported migraine headaches about once a month, lasting five hours to two days.  He endorsed gradual onset, seeing an aura, and photophobia, without nausea or vomiting.  On March 2009 VA examination, he reported having headaches lasting three to four hours approximately twice a month.  He said he was unable to work during the headaches.  In April 2009, he reported having three headaches per month, and indicated that completely incapacitating headaches occurred once every three months.  A July 2009 optometry note indicates the Veteran reported migraines lasting two to three days and occurring three to four times a month.  December 2009 VA records note his report of migraine headaches once a month, lasting between five hours and two days.  December 2011 and June 2012 VA records also note once a month migraine headaches, lasting five hours to two days.  

At the November 2013 hearing, the Veteran testified that his headaches cause tunnel vision and blurry vision.  He also reported feeling pressure in his eyes and that his headaches varied in frequency, sometimes coming twice a month, and sometimes only once every three months.  He described that once a migraine starts, he has to take four or five Tylenol or Motrin, and take off work to rest (which occurs about 10 times per year).  

On March 2014 VA examination, the Veteran said that his last headache lasted three days and ended about a week and a half ago.  He reported once every three months having headaches, typically lasting three days, at which times he had to "sleep it off."  He reported prostrating attacks less than once every two months.  There were no prostrating attacks of non-migraine headache pain.  The Veteran said he worked for the postal service, and that when he gets a headache, he takes off work because he cannot working during an attack.

The next higher (50 percent, maximum schedular) rating for migraine headaches requires they be manifested by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  There is no evidence or even allegation that the Veteran has had headaches of such frequency or severity.  Examination reports and treatment records show that he reports having three headaches per month, with headaches of an incapacitating nature occurring only once every three months.  While on one occasion he reported three to four headaches per month lasting two to three days, there was no indication that those were completely prostrating headaches (and he has not identified treatment for such attacks, pursuant to the RO's request).  Moreover, there is no evidence or allegation suggesting that his headaches cause severe economic inadaptability; in hearing testimony he indicated that the headaches caused him to miss work only about 10 days a year.  He remains employed by the Postal Service.  The disability picture of the migraine headaches presented by the record is not one of very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Accordingly, a rating in excess of 30 percent for migraine headaches is not warranted.

The Board has also considered whether this matter requires referral for consideration of an extraschedular rating.  An extraschedular rating is warranted when the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization rendering impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Veteran's migraine headaches are not shown (or alleged) to have manifestations or to have caused impairment not encompassed by the schedular criteria.  The headaches shown are the basis for the 30 percent rating assigned.  The rating schedule provides for a higher schedular rating for the disability, but as discussed above, the criteria for such rating are not met.  There is nothing in the record suggesting the migraine headaches present a unique or exceptional disability picture.  They have not required frequent hospitalization, nor are they shown to cause marked interference with employment.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.  

The Veteran is employed (by the Postal Service), and the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  
ORDER

A rating in excess of 30 percent for migraine headaches is denied.


REMAND

The Veteran's service connected skin disability is rated based, in part, on the nature (including type of medication), duration, and frequency of treatment.  The evidence in the record is not clear regarding the nature of the treatment required prior to the 12 month-period preceding his most recent (March 2014) VA examination, when constant or near-constant use of topical corticosteroids was noted (apparently based on his self-reports).  His VA treatment records suggest use of corticosteroids has been sporadic use with intermittent discontinuances by his primary care and dermatology providers.  Notably, the record does not include any VA pharmacy records (which would constitute the most probative evidence regarding corticosteroid treatment during the evaluation period).  Notably, the most recent VA treatment records associated with his record are dated in June 2012 (and do not reflect contemporaneous treatment), and he has not identified (or authorized VA to secure any private treatment records.  VA treatment (specifically including dermatology, primary care, and pharmacy) records are likely to contain pertinent information, are constructively of record, and must be secured.  Furthermore, the most recent VA examination in conjunction with this claim was in March 2014 (over two years ago), and as noted above, the rating criteria specifically direct consideration of the nature of care required in successive 12-month periods.  A contemporaneous examination to assess the severity of the  skin disability is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all outstanding records (including treatment records since June 2012 and all VA pharmacy records encompassing the entire period under consideration) of VA evaluations and treatment the Veteran has received for his skin disability.  If any records are unavailable because they have been lost or destroyed, it must be so certified for the record; and the Veteran should be so notified.  

2. Thereafter (i.e., when the development above is completed), the AOJ should arrange for the Veteran to be examined by a dermatologist to assess the severity of his service-connected skin disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record (to specifically include VA pharmacy records) and examination and interview of the Veteran, the examiner should note all pertinent findings in detail sufficient to allow for consideration of the criteria in 38 C.F.R. § 4.118, Code 7806.   The examiner should specifically note the percentages of total body area and exposed areas affected by the service-connected skin disability, and the types and extent of treatment required for the disability (to include notation of the frequency and duration of corticosteroid use in successive 12-month periods for throughout the duration of the pendency of this claim.  The examiner should also comment on any functional impairment produced by the Veteran's skin disability (including impact on topical medications on attire).

All opinions must include rationale.

3. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


